Per Curiam.
.This candidate matriculated at law school in September, 1938, and has graduated. He filed the required qualifying certificate but failed to file in time the certificate of registration with a counselor-at-law because unaware of the rule at that time, and asks that the registration filed in October, 1938, be considered effective as of the earlier date.
This case seems to be clearly within the lines of the Evers case, Application of Evers, 124 N. J. L. 97, and the application will be granted.
It appears by another certificate that this candidate has been drafted and will be short of his office clerkship at the time of the examination, and asks leave to take the examination and continue the clerkship afterwards. This privilege is frequently allowed and will be allowed in the present case.